DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-10 are pending and being examined.

Claim Objections
2.	Claims 6 and 7 are free of the art but are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	 Claims 1-5 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The This is a WRITTEN DESCRIPTION rejection.
The claims are drawn to a method for the treatment of cancer comprising administration of a compound to a human patient, wherein said compound comprises an antibody which binds to a human CD1d and is capable of inducing activation of CD1d-restricted T cells, the compound further having the following functions:
Capable of activating invariant NK T cells;
Capable of stimulating glycolipid induced activation of invariant NK T cells (iNKT cells); and
Capable of stimulating alpha-galactosyl ceramide induced activation of invariant NK T cells.
The claims do not recite any antibody structure required to perform the claimed functions. 
The instant specification discloses 21 isolated and sequenced VHH domains that bind to CD1d in Table 1 that are encoded by amino acid SEQ ID NOs:1-21, wherein VHH12 (SEQ ID NO:12) comprises CDRs1-3 encoded by SEQ ID NOs:33, 54, and 75, respectively, as recited in instant claims 6 and 7. VHH12 shares very little homology with the CDRs of the other listed VHH domains, for example, its CDRs1-3 only share 60%, 64%, and 21% homology with CDRs1-3, respectively, in VHH1 (17-1E) (see Table 2). A sequence search of VHH12, SEQ ID NO:12, reveals that of all the VHH domains 
RESULT 4
US-16-666-734-21
; Sequence 21, Application US/16666734
; Publication No. US20200115450A1
; GENERAL INFORMATION
;  APPLICANT: LAVA THERAPEUTICS B.V.
;  APPLICANT:VAN DER VLIET, Johannes Jelle
;  APPLICANT:DE GRUIJL, Tanja Denise
;  APPLICANT:VERHEUL, Hendrik Marinus Willem
;  APPLICANT:DE BRUIN, Rene Cornelia Gerarda
;  APPLICANT:LAMERIS, Roeland
;  TITLE OF INVENTION: SINGLE DOMAIN ANTIBODIES TARGETING CD1D
;  FILE REFERENCE: VANDERVLIET1
;  CURRENT APPLICATION NUMBER: US/16/666,734
;  CURRENT FILING DATE: 2019-10-29
;  PRIOR APPLICATION NUMBER: 15/546,406
;  PRIOR FILING DATE: 2017-07-26
;  PRIOR APPLICATION NUMBER: PCT/NL2016/050064
;  PRIOR FILING DATE: 2016-01-27
;  NUMBER OF SEQ ID NOS: 84
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 21
;  LENGTH: 121
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-16-666-734-21

  Query Match             79.0%;  Score 506.5;  DB 20;  Length 121;
  Best Local Similarity   82.8%;  
  Matches  101;  Conservative    4;  Mismatches   16;  Indels    1;  Gaps    1;

Qy          1 QVQLVESGGGLVQAGGSLRLSCAASGSMFSDNVMGAIRWSGESPYYVDSVKGTIRTGGST 60
              |||||||||||||||||||||||||||:|| | ||||||||||||| ||||| | : |||
Db          1 QVQLVESGGGLVQAGGSLRLSCAASGSIFSINAMGAIRWSGESPYYADSVKGVISSSGST 60

Qy         61 NYADSVKGRFTISRDNAKNTVYLQMNSLKPEDTAVYYCRHTIPVPSTPYDYWGQGTQVTV 120
              |||||||||||||||||||| |||||||| ||||||||   :      |:||||||||||
Db         61 NYADSVKGRFTISRDNAKNTAYLQMNSLKVEDTAVYYCAAHV-AGFDEYNYWGQGTQVTV 119

Qy        121 SS 122
              ||
Db        120 SS 121

With regards to function of VHH12, the instant specification discloses ([111-112]):


Thus, the instant specification, describes 21 structurally distinct VHH domains that bind CD1d, as SEQ ID NOs:1-21, of which VHH12 comprises SEQ ID NO:12 and  CDRs1-3 represented by SEQ ID NOs:33, 54, and 75, that functions as claimed. The specification does not disclose any other representative CD1d antibodies that function as claimed. Therefore, the specification does not provide sufficient representative examples or adequate description for the entire genus of antibodies that bind to human CD1d, treat cancer, induce activation of CD1d-restricted T cells, and function as claimed and listed above.
To provide adequate written description and evidence of possession of the claimed antibody genus, the instant specification can structurally describe representative single domain antibodies that function as claimed and listed above, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  
Although Applicants may argue that it is possible to screen for antibodies that bind human CD1d and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future antibodies yet to be discovered that may function as claimed. The human CD1d antigen provides no information about the structure of an antibody that binds to it.
In this case, the only factor present in the claims is a recitation of the antibody function as listed above. The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification discloses only 21 structurally unrelated VHH domains that bind to CD1d, including single domain antibody VHH12 SEQ ID NO:12 comprising CDR SEQ ID NOs:33, 54, and 75 that functions as claimed. A definition by 
The claims broadly encompass a method employing any antibody that binds to human CD1d and functions as claimed. Applicants have not established any reasonable structure-function correlation with regards to the sequences in the VHH or amino acids in CDRs that can be altered and still maintain human Cd1d binding function and function as required in the claimed method. Given the well-known high level of polymorphism of antibody CDR sequences and structure, the skilled artisan would not have been in possession of the vast repertoire of antibodies or single domain antibodies required to practice the claimed invention. One could not reasonably or predictably extrapolate the structure of 21 structurally distinct single domain antibodies (VHH) to the structure of any and every antibody that binds to human CD1d and functions as required. Therefore, one could not readily envision members of the broadly claimed genus required to practice the claimed method. 
Given the lack of sufficient representative examples to support the full scope of antibodies required to practice the claimed method, and lack of reasonable structure-function correlation with regards to what antibody sequences provide the claimed functions outside of the 21 VHH disclosed, the present claims lack adequate written description.
Examiner’s Suggestion: Amend the claims to require/recite the defined VHH SEQ ID NO or to require the defined SEQ ID NOs of all three CDRs 1-3. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,084,020, Exley et al.
Exley et al teach a method for the treatment of cancer in a human, the method comprising administering to the human an antibody that binds to human CD1d (i.e., antibody clone 51.1), and activates CD1d-restricted T cells such as invariant T cells or invariant natural killer (iNK) T cells; (abstract; col. 3-4; col. 5, lines 20 to col. 6, line 41; col. 8, lines 1-50; col. 9, lines 37-40; col. 15, line 50 to col. 16, line 50; col. 17, lines 20-35; Example 4; claims 1-6) wherein the CD1d antibody is covalently linked to another antibody (col. 8, line 61 to col. 9, line 19). Exley et al teach glycolipid alpha-GalCer is a CD1 ligand that binds to and activates CD1d-restricted T cells, and teach co-administering alpha-GalCer with anti-CD1d antibody to activate the T cells (col. 3, lines 22-40; col. 6, lines 23-41; col. 8, lines 12-16).

5.	Conclusion: Claims 1-5 and 8-10 are rejected. Claims 6 and 7 are objected to.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642